Citation Nr: 0003764	
Decision Date: 02/14/00    Archive Date: 02/15/00

DOCKET NO.  96-41 473	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to service connection for spondylosis of the 
lumbar spine (claimed as a chronic lumbosacral strain) 
secondary to service-connected paralysis, femoral nerve, 
right, with atrophy of quadriceps muscle, residuals of a 
shell fragment wound.   


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

J. A. Markey, Counsel


INTRODUCTION

The veteran served on active duty from February 1966 to 
September 1968.  

This matter came before the Board of Veterans' Appeals 
(Board) from a May 1996 decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, 
Pennsylvania that denied the veteran's claim of entitlement 
to service connection for a chronic lumbosacral strain 
(characterized by the RO as spondylosis of the lumbar spine) 
secondary to service-connected paralysis, femoral nerve, 
right, with atrophy of quadriceps muscle, residuals of a 
shell fragment wound.  A notice of disagreement was received 
in July 1996.  A statement of the case was issued in July 
1996.  A substantive appeal was received from the veteran in 
July 1996.  A hearing was held at the RO in January 1997.   


REMAND

In his July 1996 substantive appeal (VA Form 9) and in 
another VA Form 9 submitted in January 1997, the veteran 
requested a hearing at the RO before a hearing officer.  
Specifically, on these forms he checked a box for a hearing 
before the Board, and hand-wrote next to the boxes "Hearing 
Officer" and "H. O.," respectively.

A hearing was held at the RO in January 1997.  As it was 
unclear whether the veteran still desired to have a hearing 
before a member of the Board at the RO, the Board sent a 
letter to him in early January 2000 seeking clarification.  
The veteran responded later that month and indicated that he 
indeed wanted a hearing before a member of the Board at the 
RO (i.e. a Travel Board hearing).  

The Board finds that in order to afford the veteran full due 
process of law, this case must be REMANDED for the following 
action:

The RO should schedule the veteran for a 
Travel Board hearing and properly notify 
him of the time and date of his hearing. 

The Board intimates no opinion, either legal or factual, as 
to the ultimate outcome 
of this case pending completion of the requested development

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	N. R. ROBIN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).




